Citation Nr: 1041026	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-17 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to May 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board in April 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's appeal was certified to the Board on October 6, 
2010, and, on October 8, 2010, through her accredited 
representative, she requested a Travel Board hearing.  In a 
subsequent communication from the Veteran's representative, dated 
October 22, 2010, the representative confirmed that the Veteran 
still desired a hearing but stated that she preferred to appear 
before the Board via Video Conference. See Disabled American 
Veterans, Motion to Remand For Travel Board Hearing, October 22, 
2010.  As such hearing has not yet been conducted, this matter 
should be REMANDED to schedule the Veteran for a videoconference 
hearing. See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
Board hearing per her request.  Appropriate 
notification should be given to the Veteran 
and her representative, if any, and such 
notification should be documented and 
associated with the claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


